FILED
                           NOT FOR PUBLICATION                                MAY 01 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LEONARDO LEPE,                                   No. 12-57219

              Petitioner - Appellant,            D.C. No. 2:08-cv-00574-DDP-CW

  v.
                                                 MEMORANDUM*
DAVID B. LONG,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                        Argued and Submitted April 7, 2015
                               Pasadena, California

Before: REINHARDT, McKEOWN, and M. SMITH, Circuit Judges.

       California state prisoner Leonardo Lepe appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253. We review de novo the district court’s decision to deny a




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
habeas petition, see Rhoades v. Henry, 598 F.3d 495, 500 (9th Cir. 2010), and we

affirm.

      Lepe claims that the evidence adduced at trial was insufficient to establish

the jury’s findings of premeditation and deliberation that supported his first-degree

murder conviction. Cal. Penal Code §§ 187(a), 189. The state court’s decision

rejecting this claim on the merits is entitled to deference under the Antiterrorism

and Effective Death Penalty Act of 1996. See Johnson v. Williams, 133 S. Ct.
1088, 1096 (2013). The California Court of Appeal concluded that “there was

sufficient evidence to convince a rational trial of fact, beyond a reasonable doubt,

that [Lepe] committed willful, deliberate, and premeditated murder.” That decision

was not contrary to, or an unreasonable application of, clearly established law as

determined by the United States Supreme Court, and was not based on an

unreasonable determination of the facts in light of the state court record. See 28

U.S.C. § 2254(d); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (“[T]he relevant

question is whether, after viewing the evidence in the light most favorable to the




                                          2
prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.”).1

      AFFIRMED.




      1
        Lepe also argues that the certificate of appealability should be expanded to
include whether there was sufficient evidence to convict Lepe of murder in any
degree. We decline to expand the certificate of appealability, although we note that
the answer is inherent in the above decision. See 9th Cir. R. 22-1(e); Hiivala v.
Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

                                          3